 1   Jesse Ortiz (SBN 176450)
     Jesse@jesseortizlaw.com
 2   Ortiz Law Group P.C.
     1510 J Street, Suite 100
 3   Sacramento, CA 95814
     Phone: (916) 443-9500
 4   Fax: (916) 443-9501
 5
     Attorney for Defendant
 6   VICENTE VELAZQUEZ
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           )       Case No.: 2:16-CR-00025-TLN
12                                                       )
                                       Plaintiff,        )       STIPULATION AND ORDER TO
13                                                       )       CONTINUE STATUS CONFERENCE
            v.                                           )       AND EXCLUDE TIME UNDER THE
14                                                       )       SPEEDY TRIAL ACT
15                                                       )
                                                         )
16                                                       )       DATE:         April 4, 2019
     VICENTE VELAZQUEZ                                   )       TIME:         9:30 a.m.
17                                                       )       COURT:        Hon Troy L. Nunley
                   Defendant.                            )
18                                                       )
                                                         )
19                                                       )

20
21
22          IT IS HEREBY STIPULATED by and between plaintiff United States of America, by Justin

23   Lee, Assistant United States Attorney; and Defendant VICENTE VELAZQUEZ, and his attorney of

24   record, Jesse Ortiz, that the Status Conference presently set for January 24, 2018 at 9:30 a.m., in
     Courtroom 2 of the United States District Court, Eastern District, be continued at the request of
25
     defendant VICENTE VELAZQUEZ to April 4, 2019, at 9:30 a.m., in Courtroom 2, of the United States
26
     District Court, Eastern District. Counsel for Mr. VELAZQUEZ will be engaged in a murder trial on
27
     January 24, 2019.
28


                                                             1
 1          Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4, the parties request that
 2   the Court exclude time between January 24, 2019 and April 4, 2019.

 3          Assistant U.S. Attorney Justin Lee and counsel for Mr. Velazquez have reviewed this proposed

 4   order and authorized Jesse Ortiz to sign it on their behalf.

 5          SO STIPULATED.

 6
 7
     Dated: January 18, 2019                               __/s/ Jesse Ortiz____________
 8                                                         Jesse Ortiz
                                                           Ortiz Law Group P.C.
 9                                                         Attorney for Defendant Vicente Velazquez
10
11   Dated: January 18, 2019                               McGREGOR W. SCOTT
                                                           United States Attorney
12
                                                    By:    __ /s/ Justin Lee      ______
13
                                                           Justin Lee
14                                                         Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           2
 1                                                    ORDER
 2          IT IS HEREBY ORDERED that the Status Conference presently set for January 24, 2019 at

 3   9:30 a.m., in Courtroom 2 of the United States District Court, Eastern District, is continued at the
     request of defendant Vicente Velazquez to April 4, 2019, at 9:30 a.m., in Courtroom 2, of the United
 4
     States District Court, Eastern District. Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local
 5
     Code T4, time shall be excluded as counsel for defendant Vicente Velazquez will be engaged in a
 6
     murder trial and will be unavailable on January 24, 2019. The Court finds that the interests of justice are
 7   best served by granting the request and outweighs the interests of the public and the defendant in a
 8   speedy trial.
 9
10   DATED: January 22, 2019

11
12                                                                Troy L. Nunley
                                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          3
